Richard Smyth vs 1 Barent J Staats J
Trespass on the case before Thomas Rowland Esqr
Personally came before me the undersigned B J Statts who being duly sworn saith that he verily believes that the judgement rendered against him in the above entitled case by Thomas Rowland was erroneous and contrary to Law and evidence, because he saith that before said Justice Rufus Hatch one of the witnesses expressly stated that in the year 1821 at the time this affiant became indebted to the plaintiff in the sum of twelve Dollars & fifty cents he went at the request of this affiant to the House of Richard Smyth the plaintiff, and that he asked said Smyth if he would take him Hatch for the amount of this affiants bill viz the sum of Twelve dollars and fifty cents to which said Smyth replied in the affirmative and directed his bar keeper Mr Phelps to charge this affiants bill to him Hatch, and that no time was specified or spoken of for the payment that he was not called on for the am4 and it escaped his recollection, this affiant further states that said Phelps a witness before said Thos Rowland Esq4 stated on the trial that said Smyth must have ordered him to charge this affiants said Bill to said Hatch or he should not have done it and that he did so charge it in the Books of said Smyth to said Hatch. This affiant further States that since Janry 1821 he has been often in Detroit and at the House of said Smyth that no mention of said Bill was ever made to him by said Smyth or any demand made for payment and that there was no evidence given before said Justice of any demand being made of him or said Hatch for payment of said bill of Twelve Dollars, and fifty cents at any time, this affiant further states that having no professional aid and concieving the testimony of said Hatch & Phelps sufficient to establish the absolute assumption of Hatch with the assent of plff to pay said debt he allowed said case to proceed to trial that pending said trial *444he proposed to said Justice that said case should be continued and he would procure from Buffalo a reciept in full for said bill of Twelve Dollars and fifty cents given in 1821, that said Justice notwithstanding the premises did on the day of the issuing of the capias viz the 4th day of November 1823 render judgement against this affiant for the sum of Twelve Dollars and fifty cents the amount of said bill as also two Dollars and fifteen cents interest without any demand of said sum having been shewn by any testimony before said Thos Rowland Esqr—
B. J. Staats
Sworn to before me the twenty first day of November 1823, and countersigned by the affiant in identification.
A. B. Woodward. One of the Judges of Michigan.

Hon: A B. Woodward

On the above affidavit the defendant in the above entitled suit prays the allowance of a certiorari
B J Statts by
Hunt & Larned
Allowed Woodward, judge. Nov. 21, 1823.
Smyth, vs Staats. The execution of the writ to me directed appears in the schedule herewith annexed. Thomas Rowland Justice of the peace
Schedule
Territory of Michigan 1 County of Wayne J
Ss
I Thomas Rowland one of the Justices of the peace for the County aforesaid, do certify to the Judges of the Supreme Court, of the Territory aforesaid that on the fourth day of November in the year of our Lord one thousand eight hundred and twenty three, John McDonell Esquire a Justice of the peace of said County being about to be absent from said Territory deposited his docket in the hands of the undersigned Justice Rowland. On which docket was entered a suit on behalf of Richard Smyth Plaintiff against Barent J. Staats defendant. And I do also certify that on the same day towit on the fourth day of November in the year of our Lord one thousand eight hundred and twenty three, the said parties personally appeared before me and the Plaintiff declared against the defendant for the sum of twelve dollars and fifty cents on account with Interest. Whereupon the defendant plead payment And that thereupon Rufus Hatch and Samuel Phelps were sworn on behalf of the defendant. And that so far as their testimony is within my memory it was not materially differrent from that stated in the deposition of the said defendant herewith returned, with this variation that Rufus Hatch one of the witnesses aforesaid, stated on his oath that he had never paid said debt or any part thereof, And further that the said Barent the defendant did not ask an adjournment until the undersigned Justice had heard all the testimony and was about to proceed to Judgement. Whereupon it was considered by me that the Plaintiff should recover of the defendant fourteen dollars sixty five cents damages together with his costs in this behalf expended, amounting to One dollar and sixty eight cents
Thomas Rowland
Justice of the peace
Justice fees 1.68—-transcript & return— 75—[total] $2.43